Citation Nr: 0708575	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  99-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include whether it was as the result of 
the use of tobacco products during service or due to nicotine 
dependence acquired in military service.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to April 
1946.  The appellant is the veteran's widow.   

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for the 
cause of the veteran's death.

It is noted that this matter returns to the Board with a 
lengthy procedural history.   The record reflects that the 
Board previously denied service connection for the cause of 
the veteran's death in a March 2001 decision and the 
appellant appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  By Order of the Court dated 
September 24, 2002, the Court vacated the March 2001 Board 
decision and remanded the matter to the Board for 
readjudication.  The Board then remanded the appellant's case 
to the RO in May 2003 for additional development consistent 
with the September 2002 Court Order and readjudicated the 
claim in January 2005.  In the January 2005 decision, the 
Board again denied the appellant's claim for service 
connection of the cause of the veteran's death and the 
appellant appealed that decision to the Court.  In June 2006, 
the appellant, through her representative, and the Secretary 
of Veterans Affairs submitted a Joint Motion for Remand 
(Motion) asking the Court to vacate and remand the January 
2005 decision.  In its June 2006 Order, the Court granted the 
motion and the matter is again before the Board.   

Based on a February 5, 2007 motion, this appeal has been 
advanced on the docket because of the appellant's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the June 2006 Joint Motion for Remand, it is asserted that 
the Board erred in issuing a decision prior to a RO ruling on 
a timely-filed request for additional time under 38 C.F.R. 
§ 20.303; the Board did not ensure compliance with Stegall v. 
Principi, 11 Vet. App. 268 (1998) and the duty to assist; and 
a new VA medical opinion is required because the March 2004 
VA opinion did not appear to have considered all potentially 
relevant evidence and did not appear to have answered one of 
the questions posed under the appropriate legal standard.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the appellant 
with an appropriate VCAA notice, VA's 
duties there under, and the delegation of 
responsibility between VA and the appellant 
in procuring the evidence relevant to her 
claim, including which portion of the 
information and evidence is to be provided 
by the appellant and which portion VA will 
attempt to obtain on behalf of the 
appellant as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2006).  The VCAA notice 
should also address the element of 
effective date.  The appellant should be 
afforded the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  The RO should submit a request for a 
search of the ship's list or unit history 
for the ships on which the veteran served 
to the appropriate authority(ies).  If no 
results are found or records are otherwise 
unavailable, such should be noted for the 
record.    

3.  Thereafter, the RO should obtain 
appropriate medical opinion(s) from a 
physician(s) based on review of all 
pertinent records associated with the 
claims file to include the lay testimony 
of record regarding the veteran's smoking 
history.  After review of the claims 
folder, the reviewing physician(s) should, 
as appropriate, offer an opinion regarding 
the following: 1) whether the veteran 
clearly and unmistakably entered service 
with a pre-existing nicotine addiction; 2) 
if the veteran entered service with a pre-
existing nicotine addition, whether there 
was an increase in-service symptomatology, 
and if so, whether that increase 
represented the nature progress of the 
disorder; 3) if the veteran did not 
clearly and unmistakably enter service 
with a pre-existing nicotine addition, 
whether it is at least as likely as not 
that the veteran acquired a nicotine 
addiction during service; 4) whether the 
veteran's cigarette smoking was at least 
as likely as not the principal or 
contributory cause of his death.  The 
reviewing physician should thoroughly 
explain the basis for his or her 
conclusions and confirm review of the 
claims folder.  Please send the claims 
folder to the reviewing physician(s). 

4.  After any additional development 
and/or notification that the RO deems 
necessary is undertaken, the appellant's 
claim should be readjudicated, to include 
a determination regarding whether the 
38 U.S.C.A. § 1154(b) provisions afforded 
combat veterans apply in this case, and in 
consideration of any additional evidence 
submitted since the last supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  If a 
motion for additional time to obtain 
and/or identify evidence in response to 
the SSOC is submitted by the appellant, 
the RO should rule on the appellant's 
motion in accordance with the provisions 
of 38 C.F.R. § 20.303 (2006), if 
appropriate.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.


The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



